Title: From Benjamin Franklin to Mary Stevenson, 24 May 1762
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


   May 24. 62.
According to Promise I write on Monday to let my good Girl know how her Mama does; but so late in the Day that I fear I might as well have let it alone till Tuesday. She is not yet quite well, but so well as to be abroad ever since Morning. I went early into the City, Din’d there, and return’d hoping for the Pleasure of a Dish of Tea with her; when I learnt that she went out soon after me, and had not since been at home: So was forc’d to beg my Tea at Mrs. Gambier’s. This will look a little like a Complaint, but I don’t intend it.

Are you provided with a House? If not, look into Tomorrow’s Daily Advertiser where you will find one to be let at Ealing, which I know and think I could recommend as to the Pleasantness of the Neighbourhood, Roads, &c. if the Description appears such as may make the rest agreable. I know there is a good deal of Garden, and abundance of Room in and about the House.
I shall be glad to hear that you got well home, and found all well. Present my best Respects to Mrs. Tickell, Mrs. Rooke and to Pitty. I am, my dear Friend, Yours affectionately
B Franklin
 Addressed: To / [Miss Ste] venson / [at] Mrs Tickell’s / [Wa]nstead / Essex
Endorsed: May 24–62
